Citation Nr: 1452422	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  14-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
White River Junction, Vermont


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963 which service included service at Camp Lejeune.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2013 & Supp. 2014). 

In October 2013, the Veteran and his wife testified at a hearing at the RO before a Decision Review Officer (DRO).  In September 2014, they testified at a hearing at the RO before the undersigned Veterans' Law Judge.  Transcripts of both hearings have been associated with the claims file.

The Veteran's service connection claim also appears to raise a claim of entitlement to treatment for his Parkinson's disease under 38 U.S.C.A. § 1710(a)(5)(e)(1)(F) (West 2013 & Supp. 2014).  However, this claim for VA treatment does not appear to have been adjudicated.  Therefore, it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his current Parkinson's disease is due to his exposure to toxins in the water at Camp Lejeune while he was stationed there for approximately 18 months between October 1961 and October 1963.  

Because the Veteran served at Camp Lejeune between 1957 and 1987, it is taken that he was exposed to contaminated drinking water while stationed there.  The record also documents his complaints and treatment for Parkinson's disease beginning in 2000, with October 2013 letters from two private physicians, Dr. Virender Bhan and John McNab, indicating the contaminated drinking water may have contributed to the claimed disease.  VA medical opinions dated in May 2013 and November 2013, however, were to the effect the Veteran's Parkinson's disease was not caused by this means.  However, because the adverse opinion was expressed in more absolute terms, whereas for purposes of establishing service connection, the contribution to the cause of the disease by the in-service exposure need only be partial, clarification should be sought. 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Refer the file to a neurologist, or other appropriate person, for an opinion as to whether it is at least as likely as not that the Veteran's presumptive exposure to toxins in the water at Camp Lejeune for approximately 18 months between 1962 and 1963 played any role in his later developing Parkinson's Disease in 2000. 

A complete rationale for the opinion expressed should be provided.  

If the reviewer cannot provide the requested opinion without resort to speculation, that conclusion also should be explained.  

2.  Thereafter, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



